Order affirmed. This is an appeal from an order dismissing a petition for a writ of mandamus seeking to compel the registrar of motor vehicles for the Commonwealth to “allow” the petitioner to inspect the report of *765an operator of a vehicle involved in a collision. The record reveals the following statement by the judge below: “I find by the petitioner’s admission in open court at the hearing . . . that petitioner has had the opportunity to inspect, and has in fact inspected, the report referred to in the within petition to the extent herein demanded. Accordingly, the petition is hereby dismissed.” The judge rightly exercised his discretion.
Herbert Lord, pro se.
James J. Kelleher, Assistant Attorney General, for the respondent.